Case: 17-13057     Date Filed: 08/08/2018   Page: 1 of 12


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                           Nos. 17-13057; 17-13673
                          ________________________

                      D.C. Docket No. 1:15-cv-23486-FAM


JULIO HERNANDEZ HERNANDEZ,
and all others similarly situated under 29 U.S.C. 216(B),

                                                                Plaintiff - Appellee,

                                      versus


ACOSTA TRACTORS INC.,
FELIX F. ACOSTA,
ALEX ROS,

                                                            Defendants - Appellants.

                          ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                 (August 8, 2018)
               Case: 17-13057       Date Filed: 08/08/2018       Page: 2 of 12


Before WILLIAM PRYOR and MARTIN, Circuit Judges, and HALL, * District
Judge.

MARTIN, Circuit Judge:

       This case asks us to consider whether a District Court can properly enter a

default judgment based on a party’s failure to pay arbitration fees. Acosta Tractors

Inc. and two of its officers, Felix Acosta and Alex Ros (collectively “Acosta”)

appeal the District Court’s entry of a default judgment against them after they

failed to pay their required arbitration fees in a dispute with Julio Hernandez, who

had worked for them. Mr. Hernandez brought suit against Acosta in federal court

on behalf of himself and others similarly situated, seeking unpaid wages under the

Fair Labor Standards Act (“FLSA”). Acosta asked the District Court to dismiss

the suit and compel arbitration based on an arbitration clause in Mr. Hernandez’s

employment contract, which the District Court did. But arbitration did not proceed

as planned. Acosta eventually stopped paying its arbitration fees and asked the

District Court to allow the case to come back to court. The District Court declined.

Instead, it entered a default judgment against Acosta based solely on its failure to

pay its arbitration fees. After careful consideration, and with the benefit of oral

argument, we vacate the District Court’s order and remand for further proceedings.




       *
          Honorable James Randal Hall, United States Chief District Judge for the Southern
District of Georgia, sitting by designation.
                                               2
                 Case: 17-13057      Date Filed: 08/08/2018       Page: 3 of 12


                                                I.

       Mr. Hernandez worked as a laborer for Acosta Tractors from around May 26,

2009 to August 26, 2015.1 When Mr. Hernandez began working for Acosta he was

given an employee handbook that contained “Assigned Employee

Acknowledgements,” which he signed. This acknowledgement contained an

arbitration clause stating that any dispute relating to wages “will be resolved

exclusively through binding arbitration.”

       On September 17, 2015, Mr. Hernandez filed suit against Acosta. He said

Acosta violated the FLSA by failing to pay his overtime wages. More specifically,

Mr. Hernandez said he had not been paid for the time he spent loading and

unloading trucks each day. He sought compensation for an average of 15 hours of

unpaid overtime per week for a period of almost four years. Mr. Hernandez’s

complaint was nearly identical to two other lawsuits that had been filed by his

attorney against Acosta, one in 2012 and one in 2013. Both of those suits, like Mr.

Hernandez’s, were dismissed pending arbitration.

           It was Acosta that moved to dismiss or stay Mr. Hernandez’s suit and

compel arbitration, based on the arbitration agreement Hernandez had signed. Mr.

Hernandez opposed the motion, arguing that the arbitration clause was



       1
         Mr. Hernandez was first hired through a labor supplier, Strategic Outsourcing, Inc.
Neither party argues that this fact impacts Acosta’s liability for his wages under the FLSA.
                                                3
              Case: 17-13057     Date Filed: 08/08/2018    Page: 4 of 12


unenforceable. The District Court granted the motion to compel arbitration and

ordered the case closed.

      We don’t have a clear record of what happened in the arbitration. Both

parties have referred to some filings and decisions from the arbitration, but the

record was never filed in the District Court or on appeal. Acosta tells us that once

Mr. Hernandez’s case was sent to arbitration, it moved to consolidate the

Hernandez case with the two other cases filed by Mr. Hernandez’s attorney on

behalf of Acosta employees seeking unpaid overtime. The arbitrator declined to

consolidate the cases. Acosta also says the arbitrator allowed extensive discovery

to be taken, with 29 depositions conducted in the three separate arbitration

proceedings to which it was a party. Acosta says it spent $33,100 in the other

arbitrations and then was billed for an additional $43,640. Acosta then got yet

another bill for $25,875 in Mr. Hernandez’s arbitration. Acosta says this “bring[s]

the total estimated forum fees for a simple FLSA issue to over $100,000.00.”

      About a year after the District Court had closed the case, Acosta moved to re-

open it, asked that the stay be lifted, and that Mr. Hernandez’s case be consolidated

“with earlier and later-filed nearly identical matters” before the District Court.

Acosta said “the Arbitration in this matter has failed of its essential purpose.”

Acosta went on: “Arbitration is meant to be a less costly and efficient substitute for

litigation. In these cases, arbitration has instead turned into an overly-expensive,


                                           4
              Case: 17-13057      Date Filed: 08/08/2018    Page: 5 of 12


completely inefficient method of dispute resolution.” Acosta said “[t]he arbitrators’

fees alone likely exceed the amount in controversy, exclusive of attorneys’ fees.”

       In a one page order, the District Court rejected Acosta’s request. Acosta

moved for reconsideration. Acosta told the court that since its original motion, the

arbitrator had suspended proceedings in the related cases because Acosta had not

paid the required fees. Acosta argued that “[t]o allow this matter to remain in

arbitration will necessitate duplicate proceedings with the same parties and

witnesses with forum fees that exceed the amount in controversy.”

       Mr. Hernandez responded by seeking entry of a default against Acosta. Mr.

Hernandez said Acosta had waived its right to enforce the arbitration agreement.

And rather than seeking a lifting of the stay, Mr. Hernandez argued the District

Court should enter a default judgment against Acosta because “the Defendants

vexatiously caused unnecessary arbitration proceedings” and “in bad faith refused

to arbitrate.” Mr. Hernandez also asked for a jury trial on his claims for damages

and sanctions. The District Court denied both Acosta’s and Mr. Hernandez’s

motions as premature, noting that “[t]he arbitrator ha[d] not formally terminated the

arbitration in this matter.”

      A few months later, Acosta was back in court. It filed a new motion to

reopen the cases against it, lift the stay, and consolidate the three cases that had

been in arbitration. Acosta said “[t]he [arbitrator] has now suspended this matter


                                            5
               Case: 17-13057     Date Filed: 08/08/2018    Page: 6 of 12


also, and Defendants, waiving their right to arbitrate, seek to return to this court for

consolidation and trial, so that these aged disputes [may] finally be resolved.” The

District Court denied Acosta’s renewed motion. Soon, the District Court entered a

default judgment against Acosta. The court noted that Acosta’s “failure to pay the

arbitration fees constitutes a default under the Federal Arbitration Act, 9 U.S.C. §

3.” The court continued:

      Based on the arbitrator’s cancellation of this proceeding, the
      defendant’s admission that it refused to pay the costs because they had
      escalated, and the precedent stating courts retain the right to enter
      default, this Court enters default judgment against the Defendants.
      This remedy is appropriate as the Defendants did not provide evidence
      establishing their inability to pay the costs of arbitration or showing
      they attempted to establish a payment plan.

The court directed Mr. Hernandez to file an affidavit setting out the amount of

damages due.

      Mr. Hernandez filed an affidavit requesting $7,293 in damages for unpaid

overtime and liquidated damages, as well as additional attorney’s fees. Mr.

Hernandez’s affidavit estimated that he “was not paid anything for at least an

average of (8–9) hours of overtime per week.” He said these hours came from

“loading/unloading and preparation duties that were not included on the sign-in

sheet.” Acosta asked for reconsideration of the default judgment. Acosta attached

Mr. Hernandez’s deposition, taken in a related case, and argued that Mr.

Hernandez’s sworn testimony in the two documents was contradictory. The District


                                           6
              Case: 17-13057      Date Filed: 08/08/2018   Page: 7 of 12


Court denied the motion for reconsideration. The court also entered a final default

judgment, awarding Mr. Hernandez the $7,293 he asked for.

      A few weeks later, Mr. Hernandez filed a copy of the order terminating the

arbitration, which had been signed by the arbitrator after the District Court entered

its default judgment. The order from the arbitrator said the parties had failed to

make their required payments by the deadline, and as a result, the arbitration

proceeding was terminated. This appeal followed.

                                          II.

      Arbitration agreements contained in employment contracts are generally

enforceable. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119, 121 S. Ct.
1302, 1311 (2001). We are aware that the inclusion of arbitration agreements in

employment contracts is becoming increasingly widespread. See Epic Systems

Corp. v. Lewis, 584 U.S. ___, 138 S. Ct. 1612, 1644 (2018) (Ginsburg, J.,

dissenting) (collecting data). The idea is that employers prefer arbitration because it

promises “quicker, more informal, and often cheaper resolutions for everyone

involved.” Id. at 1621 (majority op.). But as this case shows, arbitration does not

always live up to this promise.

      At root, “arbitration is a matter of contract.” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339, 131 S. Ct. 1740, 1745 (2011) (quotation omitted).

And the Federal Arbitration Act (“FAA”) requires courts to “place arbitration


                                           7
                Case: 17-13057        Date Filed: 08/08/2018       Page: 8 of 12


agreements on an equal footing with other contracts and enforce them according to

their terms.” Id. (citations omitted). In keeping with this principle, Section 3 of the

FAA requires courts to stay a case that is covered by a binding arbitration clause so

it may proceed in arbitration. 9 U.S.C. § 3. But a court is only required to grant a

motion for a stay so long as “the applicant for the stay is not in default in

proceeding with such arbitration.” Id.

       Here, Acosta asked the District Court to stay Mr. Hernandez’s case so that

arbitration could proceed. The District Court obliged. So far, this was how things

were supposed to work under the terms of Mr. Hernandez’s arbitration agreement

and Section 3 of the FAA. Once Acosta defaulted in the arbitration, the District

Court would have been within its power to find that Acosta could no longer require

Mr. Hernandez to proceed in arbitration. See id. But this District Court went

further. The District Court determined that Acosta’s default in the arbitration

proceedings also warranted the entry of a default judgment against it in federal

court. This was error.2

       The District Court cited Section 3 of the FAA as authority for its decision to


       2
          Because the basis upon which the District Court made its decision is not clear, the
proper standard of review is debatable. Acosta argues we should review the District Court’s
decision de novo, citing to Federal Rule of Civil Procedure 55. Mr. Hernandez does not
explicitly address the standard of review but discusses the District Court’s decision as a sanction
based on Acosta’s “abuse of the arbitration process.” We review sanction orders for abuse of
discretion. Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1237 (11th Cir. 2007).
Ultimately, because the District Court misapprehended the requirements of Section 3, it erred
under either standard.
                                                 8
                Case: 17-13057     Date Filed: 08/08/2018    Page: 9 of 12


enter a default judgment against Acosta. But Section 3 only concerns when a court

must compel arbitration. It says nothing about what a court should do when the

party that first asked the court to compel arbitration now wants to come back to

court.

         The cases relied on by the District Court in support of its decision to enter a

default judgment against Acosta don’t give guidance for these facts either. In Pre-

Paid Legal Services, Inc. v. Cahill, 786 F.3d 1287 (10th Cir. 2015), the Tenth

Circuit held that a failure to pay arbitration fees qualified as a default under Section

3, and allowed the dispute to come back to court. Id. at 1294. The Ninth Circuit

reached a similar result in Sink v. Aden Enterprises, Inc., 352 F.3d 1197 (9th Cir.

2003). In Sink, the court held that an employer’s failure to pay arbitration fees

qualified as a default in arbitration, such that the District Court was not required to

compel arbitration again under Section 3. Id. at 1200. But in neither of these cases

did the courts equate a default in arbitration with a default judgment to be entered

by the court.

         We find no basis in the FAA, the caselaw, or anywhere else to support a

court’s decision to enter a default judgment solely because a party defaulted in the

underlying arbitration. The District Court therefore erred in doing so.

         We do not rule here that a court has no authority to enter a default judgment

based on a party’s failure to fulfill its obligations in the arbitration process.


                                             9
             Case: 17-13057     Date Filed: 08/08/2018    Page: 10 of 12


Certainly, the Federal Rules of Civil Procedure give courts authority to enter default

judgments or dismissals as sanctions. See, e.g., Fed. R. Civ. P. 11(b)(1), (c)

(providing for sanctions based on papers “presented for any improper purpose, such

as to harass, cause unnecessary delay, or needlessly increase the cost of litigation”);

Fed. R. Civ. P. 37(b)(2)(A)(vi) (providing for the entry of a default judgment

against a party who violates a discovery order); Fed. R. Civ. P. 41(b) (providing for

dismissal when a plaintiff “fails to prosecute or to comply with these rules or a

court order”).

      And beyond the federal rules, “[c]ourts have the inherent power to police

those appearing before them.” Purchasing Power, LLC v. Bluestem Brands, Inc.,

851 F.3d 1218, 1223 (11th Cir. 2017). This includes the power “to fashion an

appropriate sanction for conduct which abuses the judicial process.” Id. (quotation

omitted). But in order for a court to impose a sanction pursuant to its inherent

authority, it must make a finding that the sanctioned party acted with subjective bad

faith. Id. at 1224. And such a bad faith finding must be made in compliance “with

the mandates of due process,” requiring fair notice and an opportunity to be heard.

See Kornhauser v. Comm’r of Soc. Sec., 685 F.3d 1254, 1257 (11th Cir. 2012).

      On remand, the District Court may well find that Acosta acted in bad faith in

choosing not to pay its arbitration fees. After all, Acosta acknowledges it quit

paying after the arbitrator failed to consolidate Mr. Hernandez’s case with the other


                                          10
              Case: 17-13057     Date Filed: 08/08/2018    Page: 11 of 12


cases brought by other Acosta employees, and because it thought the arbitrator had

allowed too much discovery. Acosta also noted that arbitration was set to cost more

than Mr. Hernandez’s claim was worth. A calculated choice to abandon arbitration

after getting adverse rulings from the arbitrator certainly looks like forum shopping.

And this type of behavior would surely be a factor the District Court could consider

in deciding whether to sanction Acosta by entering a default judgment. At the same

time, a party’s good faith inability to afford the arbitration fees would be a factor

properly considered to weigh against such a sanction. See Tillman v. Tillman, 825
F.3d 1069, 1074 (9th Cir. 2016) (finding that plaintiff’s inability to pay arbitration

fees was “not culpable and so does not merit a harsh penalty, particularly given the

public policy favoring disposition of cases on their merits” (quotation omitted)).

Here, we give it to the District Court to make the findings about how to proceed in

the first instance.

       Acosta also argues the District Court erred in awarding damages without

holding an evidentiary hearing and in awarding costs. And anticipating that this

Court might vacate the District Court’s judgment, Acosta asks that we order the

related cases to be consolidated. We decline the invitation. Because we conclude

the District Court erred in entering a default judgment against Acosta based solely

on Acosta’s default in the underlying arbitration, we do not reach these other

arguments. On remand, Acosta is free to seek consolidation in the District Court.


                                           11
    Case: 17-13057   Date Filed: 08/08/2018   Page: 12 of 12


VACATED AND REMANDED.




                              12